Citation Nr: 0811209	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 RO decision, which 
denied a claim for service connection for diabetes mellitus, 
type II and kidney stones associated with herbicide exposure.  

The Board notes that the veteran never submitted a claim for 
entitlement to service connection for kidney stones.  While 
the RO initially adjudicated this issue in the November 2004 
rating decision, it later noted in the August 2005 statement 
of the case (SOC) that it had erroneously addressed this 
issue because no claim for service connection for kidney 
stones was ever raised by the veteran.  For this issue, and 
because the veteran has not since expressed a desire to 
appeal such a claim, this issue is clearly not before the 
Board and need not be adjudicated.  

In August 2007, a video hearing was held before the 
undersigned Acting Veterans Law Judge at the Houston, Texas 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has diabetes mellitus, type II 
as a result of in-service exposure to herbicides in Vietnam.  
See Claim, March 2004.  After a thorough review of the 
veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.  Specifically, this issue must be remanded in 
order to verify the dates of any active duty that the veteran 
served in or near the coast of Vietnam. 

The veteran alleges that he served on the USS Molala ATF 106 
during his active duty.  See hearing transcript, August 2007.  
He contends that, while he was aboard the ship, it anchored 
near the coast of Vietnam.  Id.  He alleges that it was his 
duty to transport the captain back and forth from the ship to 
Vietnam on a smaller boat.  Id.  Throughout the course of 
this duty, he claims that he stepped foot onto Vietnam 
several times.  See hearing transcript, August 2007 

The Board notes that the veteran is entirely competent to 
report having gone ashore in Vietnam, and there is no 
affirmative evidence from the service department refuting his 
report.  Furthermore, the record shows that the veteran was 
awarded a Vietnam Service Medical, which suggests that the 
USS Molala was in close proximity to Vietnam during the 
period on which he served aboard.  

However, the claims folder does not contain any further 
detail as to the ship's history, including the length of time 
that the ship was in close proximity to Vietnam, or the 
responsibilities and duties of the ship at that time.  Thus, 
the Board finds that the RO should attempt to verify through 
the appropriate sources the location of the USS Molala ATF 
106 for the period during which the veteran served aboard the 
ship, and, in particular, further detail as to the length of 
time that the ship was in close proximity of Vietnam, and the 
responsibilities and duties of the ship at that time.

In addition, as it is necessary to remand the case for the 
above reason, the RO/AMC should also take this opportunity to 
locate any and all recent VA or private treatment records 
that have not previously been associated with the claims 
folder. 

Accordingly, the case is REMANDED for the following action:

1.	Ensure that the veteran has been 
provided with appropriate notice of VA's 
duties to notify and to assist.

2.	The RO should verify through the 
appropriate sources the location of the 
USS Molala ATF 106 for the period during 
which the veteran served on the ship, to 
include any periods in which it was 
located in close proximity of Vietnam.  
To the extent possible, the RO should 
also attempt to verify the precise 
location of the ship (off the coast 
versus inland waterways), and its duties 
and responsibilities at that time. 

3.	Then, the RO/AMC should readjudicate the 
claim.  If the benefit sought remains 
denied, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given time to 
submit additional argument, the claim 
should be returned to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

